Citation Nr: 0419059	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-02 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left patella tendon repair.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating, from 10 to 30 
percent, for his service-connected left knee disability.  He 
responded by filing a December 2000 Notice of Disagreement 
regarding this determination, and was sent a January 2001 
Statement of the Case.  He then filed a September 2001 VA 
Form 9, perfecting his appeal of this issue.  The veteran's 
appeal was originally presented to the Board in July 2003, at 
which time it was remanded for additional development.  It 
has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, the veteran submitted private medical 
treatment records from Hunter Medical Systems regarding 
treatment of his service-connected left knee disability.  As 
this evidence is relevant to his pending claim, has not yet 
been considered by the RO, and was not accompanied by a 
waiver of agency of original jurisdiction consideration, this 
appeal must be remanded for RO consideration of this new 
evidence and the issuance of a Supplemental Statement of the 
Case.  See 38 C.F.R. §§ 19.31, 20.1304 (2003).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

The RO must review the additional 
private medical treatment records added 
to the record subsequent to the most 
recent Supplemental Statement of the 
Case, dated January 2004, and reconsider 
the veteran's pending increased rating 
claim for his left knee disability in 
light of this evidence.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




